IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-60707
                         Summary Calendar



                       DENNIS GERALD WILLIS,

                                               Plaintiff-Appellant,

                              versus

 DAVID TURNER, Superintendent,Southern Mississippi Correctional
            Institute; HUBERT JORDAN; JERRY WALLEY;
                 SHERMAN WALLEY; THOMAS MATHINS,

                                               Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 2:99-CV-171-PG
                        --------------------
                            June 28, 2000
Before JONES, DUHÉ, and STEWART, Circuit Judges.

PER CURIAM:1

     Dennis Willis (“Willis”), Mississippi state prisoner # 79654A,

filed a civil rights complaint, pursuant to 42 U.S.C. § 1983.    He

alleged that the actions of various prison officials after he was

found guilty of violating a prison rule violated his due process

and equal protection rights and his right to be free from cruel and

unusual punishment.    After granting Willis leave to proceed in

forma pauperis (“IFP”), the district court dismissed his complaint,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for failing to state a

claim on which relief may be granted.

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The    district     court     did    not   err    in     dismissing     Willis’

complaint.     First, Willis failed to state a viable due process

claim because his claim relied on “a legally nonexistent interest,”

his liberty interest in his custodial classification.                    See Harper

v. Showers, 174 F.3d 716, 719 (5th Cir. 1999).                    Second, Willis

failed to state a viable Eighth Amendment claim because he failed

to allege that he was deprived of “life’s necessities” or a “basic

human need.”       See Berry v. Brady, 192 F.3d 504, 507 (5th Cir.

1999);   Woods     v.   Edwards,   51 F.3d 577,    581    (5th   Cir.   1995).

Finally, Willis failed to state a viable equal protection claim

because he merely alleged that prison officials punished him more

harshly than an inmate who committed the same rule violation and

failed to allege a discriminatory purpose for the officials’

actions.     See Thompson v. Patteson, 985 F.2d 202, 207 (5th Cir.

1993)    (absent    allegation     of    improper     motive,    “mere     claim   of

inconsistent outcomes in particular, individual instances furnishes

no basis for relief”).           The judgment of the district court is

AFFIRMED.




                                          2